Citation Nr: 0612532	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  94-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for a scar on the face and neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 1998, March 2004, and 
October 2004, the Board remanded the appeal for further 
development.  In July 2004, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  

The issue of entitlement to an initial rating in excess of 10 
percent for a scar on the face and neck is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence does not clearly and unmistakably 
show that the veteran's psychiatric disorder pre-existed 
service.

2.  The medical evidence does not clearly and unmistakably 
show that the veteran's psychiatric disorder was not 
aggravated during service.

3.  The medical evidence does establish that the veteran's 
psychiatric disorder is related to his period of active 
military service.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.306, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
finds that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the favorable nature of the 
Board's decision.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

As the record shows that the veteran currently suffers from a 
psychiatric disorder, the Board will focus on the evidence 
that relates to whether his disability clearly and 
unmistakably existed prior to service and whether there is 
clear and unmistakable evidence that the disability was not 
aggravated by service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000); see also VAOPGCPREC 3-2003.

The veteran's service medical records reflect a normal 
psychiatric evaluation at service entry.  They also reflect, 
however, that he was seen at Community Mental Health Service 
in August 1991 and February 1992, and referred for further 
evaluation.  In addition, a December 1992 VA examination 
report, completed within three months of discharge, reflects 
a diagnosis of adjustment disorder, depressed mood, with 
complaints of memory loss.  Furthermore, a September 2005 VA 
examination report reflects that it is at least as likely as 
not that the veteran's condition was aggravated by the stress 
of military service given his history of poor frustration 
tolerance and the development of symptoms directly after 
service.  

Although the September 2005 VA examination report implies 
that the veteran had a psychiatric disorder prior to service, 
the Board finds that the evidence does not clearly and 
unmistakably show that his psychiatric disorder existed prior 
to service.  In addition, because the above VA examination 
report is equivocal as to whether his psychiatric disorder 
was aggravated by service, the Board finds that the evidence 
does not clearly and unmistakably show that his possibly pre-
existing psychiatric disorder was not aggravated by service.  
Thus, the presumption of soundness is not rebutted.  

The issue now becomes whether the veteran's psychiatric 
disorder was incurred during service.  Here, the record 
evidence establishes that the veteran showed psychotic 
symptoms resulting in a diagnosis of an acquired psychiatric 
disorder within one year after separation from service.  The 
record evidence further reveals that the above VA examination 
report indicates that the stress of the veteran's military 
service had an aggravating affect on his mental condition.  
In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the evidence supports a finding that 
his psychiatric disorder is related to service.  Accordingly, 
the Board determines that entitlement to service connection 
for a psychiatric disorder is warranted.  


ORDER

Service connection for a psychiatric disorder is granted. 


REMAND

In the October 2004 remand, the Board requested, in part, 
that the veteran be afforded a VA examination to determine 
the current severity of his service-connected scar on the 
face and neck.  Accordingly, in December 2004, the veteran 
underwent a VA examination.  The examiner, however, did not 
adequately address the questions posed by the Board.  In 
particular, although the examiner stated that the veteran's 
scar is slightly raised, the examiner did not specify whether 
the surface contour of the scar was elevated or depressed on 
palpation, as required to meet one of the characteristics of 
disfigurement.  Note 1, Diagnostic Code 7800, 38 C.F.R. 
§ 4.118 (2005).  In this regard, the Board finds that the 
examination report is ambiguous for rating purposes.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the October 2004 Board remand.

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal.  As these questions are currently involved, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and effective date for the award of 
benefits are assigned when service connection is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish a disability rating and effective 
date.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for a scar 
on the face and neck, the RO should send 
the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the disability on 
appeal, as outlined in Dingess/Hartman, 
supra.  

2.  Thereafter, the RO should schedule the 
veteran for a VA skin examination to 
determine the current severity of his scar 
on the face and neck.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner is asked 
to address the following:

(a)  The examiner should state whether the 
veteran's scar: 

(i)  is severely disfiguring 
(especially if producing a marked and 
unsightly deformity of the eyelids, 
lips, or auricles); or 
(ii)  produces a completely or 
exceptionally repugnant deformity of 
one side of the face or marked or 
repugnant bilateral disfigurement. 

(b)  The examiner should state whether the 
veteran's scar results in: 

(i)  visible or palpable tissue loss 
and either gross distortion or 
asymmetry of one feature or paired set 
of features or with two or three 
characteristics of disfigurement; 
(ii)  visible or palpable tissue loss 
and either gross distortion or 
asymmetry of two features or paired 
sets of features, or with four or five 
characteristics of disfigurement; or 
(iii)  visible or palpable tissue loss 
and either gross distortion or 
asymmetry of three or more features or 
paired sets of features or with six or 
more characteristics of disfigurement. 

NOTE: The 8 characteristics of 
disfigurement are: 

(i) a scar 5 or more inches (13 or more 
cm.) in length; 
(ii) a scar at least 1/4 inch (0.6 cm.) 
wide at the widest part; 
(iii) surface contour of scar elevated 
or depressed on palpation; 
(iv) scar adherent to underlying 
tissue; 
(v) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. 
cm.); 
(vi) skin texture abnormal in an area 
exceeding 6 square inches (39 sq. cm.); 
(vii) underlying soft tissue missing in 
an area exceeding 6 square inches (39 
sq. cm.); and
(viii) skin indurated and inflexible in 
an area exceeding 6 square inches (39 
sq. cm.).

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
an initial disability rating in excess of 
10 percent for a scar on the face and 
neck.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The examiner should set forth all examination findings, along 
with the complete rationale for the opinion expressed, in a 
printed (typewritten) report.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


